FERNANDEZ, Circuit Judge,
dissenting.
First, while it is, no doubt, true that documents must be authenticated and must be reliably translated, there was little opportunity to satisfy the district court’s arbitrary demands in that regard. The district court sprung a wholly fictitious requirement on M&Z in the midst of trial on November 8, 2000, and then granted judgment against M&Z on a motion for directed verdict under Federal Rule of Civil Procedure 52(c) at a 9:25 a.m. hearing the next morning. I do not think that the absence of the documents makes much difference or that their presence would have affected the district court’s decision, but I am convinced that the district court did err in this respect.
Second, I agree that the restraint-of-princes defense is generally available, and would have been available here if not given up by Cargolift. But, the parol evidence, which to my mind was admissible,1 did tend to show that Cargolift agreed to assume all responsibility for getting the goods through Latvia safely. Despite M&Z’s misgivings, Cargolift insisted that it could safely negotiate the Latvian system.
Then Cargolift commenced attempts to escape from its assurances, but M&Z rejected Cargolift’s bait and switch tactics, or thought it had. Initially, Cargolift tried a provision that M&Z would be responsible for all customs; that was rejected. Then, Cargolift tried a provision that M&Z would be responsible for any delay by “Latvian *146or Russian” customs, and that Cargolift would not be responsible for “local customs or customs documentation;” that, too, was rejected. Next Cargolift tried a provision that any delay caused by local or transit customs was M&Z’s problem and, again, that Cargolift would not be responsible for “local customs or customs documentation;” that was treated by M&Z with the same disdain it had shown before. Finally, Cargolift apparently capitulated and dropped all reference to Latvia, but declared that it did not have responsibility with respect to Russian customs or customs documentation, and delay by Russian customs was M&Z’s responsibility; that proposal was accepted by M&Z. I have no difficulty in reading that course of conduct to mean precisely what M&Z says it means, but Cargolift did not accomplish what it promised.
As a result, no matter how boldly Cargolift’s case can be painted in theory, the true facts etiolate it, and in the real commercial world a real injustice has occurred.
Thus, I respectfully dissent.

. See, e.g., Trident Ctr. v. Conn. Gen. Life Ins. Co., 847 F.2d 564, 569 (9th Cir.1988); cf. United States Cellular Inv. Co. v. GTE Mobilnet, Inc., 281 F.3d 929, 938-39 (9th Cir.2002).